          Case 1:21-cr-00094-RBW Document 8 Filed 02/08/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
              v.                                  :    MAGISTRATE NO. 21-MJ-144
                                                  :
 ANTHONY R. MARIOTTO,                             :    VIOLATIONS:
 also know as “TONY MARIOTTO,”                    :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                        Defendant.                :    Building or Grounds)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(B)
                                                  :    (Entering and Remaining in the Gallery of
                                                  :    Congress)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Disorderly Conduct in a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, within the District of Columbia, ANTHONY R.

MARIOTTO, also known as “Tony Mariotto,” did unlawfully and knowingly enter and remain

in a restricted building and grounds, that is, any posted, cordoned-off, or otherwise restricted area

within the United States Capitol and its grounds, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, within the District of Columbia, ANTHONY R.

MARIOTTO, also known as “Tony Mariotto,” did knowingly, and with intent to impede and
          Case 1:21-cr-00094-RBW Document 8 Filed 02/08/21 Page 2 of 3




disrupt the orderly conduct of Government business and official functions, engaged in disorderly

and disruptive conduct in and within such proximity to a restricted building and grounds, that is,

any posted, cordoned-off, or otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, when and

so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                       COUNT THREE

       On or about January 6, 2021, within the District of Columbia, ANTHONY R.

MARIOTTO, also known as “Tony Mariotto,” willfully and knowingly entered or remained in

the gallery of either House of Congress without authorization to do so.

       (Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
       States Code, Section 5104(e)(2)(B))

                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, ANTHONY R.

MARIOTTO, also known as “Tony Mariotto,” willfully and knowingly engaged in disorderly

and disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and

disturb the orderly conduct of a session of Congress or either House of Congress, and the orderly

conduct in that building of a hearing before or any deliberation of, a committee of Congress or

either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))



                                                2
          Case 1:21-cr-00094-RBW Document 8 Filed 02/08/21 Page 3 of 3




                                        COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, ANTHONY R.

MARIOTTO, also known as “Tony Mariotto,” willfully and knowingly paraded, demonstrated,

and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188


                                     By:
                                            KIMBERLY C. NIELSEN
                                            Assistant United State Attorney
                                            N.Y. Bar No. 4034138
                                            555 4th Street, N.W., Room 9913
                                            Washington, D.C. 20530
                                            Phone: 202-252-7418




                                               3
